Citation Nr: 1545058	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-01 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to a service-connected disability.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2010 and December 2013 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the December 2013 rating decision addressed the secondary service connection issue of depression, VA case law provides that an initial service connection claim for a psychiatric disorder should also be read as including other psychiatric diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

The Board finds additional action is required prior to appellate review.  The Veteran contends, in essence, that he has depression or a mood disorder as a result of service or secondary to service-connected disabilities.  He testified that he experienced depression during active service associated with sterility manifest as a result of thyroid disease.  He also testified that he retired early and that he was unable to work because of service-connected disabilities.  

The Board notes that VA medical correspondence dated in August 2014 referred to a February 2012 VA treatment report providing a diagnosis of mood disorder "due to general medical condition (multiple medical conditions but primarily atrial fibrillation)" and to an August 2012 cognitive assessment indicating cognitive difficulties were related to a diagnosis of mood disorder due to general medical condition.  However, those reports are not included in the available record.  A subsequent December 2013 VA examination report provided a diagnosis of depressive disorder due to another medical condition and found it was less likely proximately due to service-connected hypertensive heart disease or paroxysmal atrial fibrillation.  The examiner stated that the Veteran's history was positive for multiple medical problems that may contribute to depression, but did not identify any specific medical problems or indicate whether those problems included any of the other service-connected disabilities.  

The Board notes that service connection is established for hypertensive heart disease, Barrett's esophagus associated with hiatal hernia, bilateral testicular atrophy with aspermia, diabetes mellitus, right leg varicose veins, hiatal hernia with chronic indigestion, hypothyroidism, hypertension, multiple lipomas, and paroxysmal atrial fibrillation associated with hypothyroidism.  Although a February 2010 VA examiner found the Veteran was able to perform sedentary work based upon the service-connected disabilities at that time, service connection was subsequently established for diabetes mellitus.  In light of the conflicting medical opinions of record and evidence of additional pertinent treatment records, the Board finds that further development is required for adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the available record and must note that review in the report.  Any pertinent testing deemed necessary should be accomplished.  The examiner should reconcile the opinions with the previous opinions of record.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability as a result of active service or as a result of the combined effects of the service-connected disabilities?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is due to or a result of the service-connected disabilities?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities?

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the combined service-connected disabilities?  If the Veteran is felt capable of employment despite the service-connected disabilities, the examiner should state what type of employment and what accommodations would be necessary due to the service-connected disabilities.  

3.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

